
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1110
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Ms. Fallin (for
			 herself, Mr. Boren,
			 Mr. Cole, Mr. Lucas, and Mr.
			 Sullivan) submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services
		
		RESOLUTION
		Commending the members of the 45th
		  Agri-Business Development Team of the Oklahoma National Guard, for their
		  efforts to modernize agriculture and sustainable farming practices in
		  Afghanistan and their dedication and service to the United
		  States.
	
	
		Whereas members of the 1–45th Agri-Business Development
			 Team (ADT) took control of the ADT mission in the Paktya and Paktika provinces
			 of eastern Afghanistan from the 1–16th ADT from the Tennessee National Guard on
			 December 21, 2009, and members of the 2–45th ADT are planned to take over their
			 mission in the summer of 2010;
		Whereas the members of the Oklahoma National Guard’s ADT
			 are experts in civilian agriculture practices and will provide important
			 resources to the Afghan population in fostering sustainable agriculture
			 practices, improving food production and processing, providing secure storage
			 facilities and controlled temperature facilities, and ensuring secure and legal
			 economic growth;
		Whereas the International Agricultural Program at Oklahoma
			 State University in Stillwater, Oklahoma, has provided valuable training for
			 the 45th ADT pre-deployment and has provided a valuable educational research
			 tool for Guardsmen and women deployed to Afghanistan;
		Whereas agriculture accounts for 45 percent of
			 Afghanistan’s gross domestic product and over 80 percent of the Afghan
			 population is engaged in farming and agriculture;
		Whereas the 45th ADT works closely with the Provincial
			 Director of Agriculture in Afghanistan to ensure Afghan farmers and ranchers
			 are receiving valuable assistance in rebuilding and restoring the Afghan
			 agricultural economy; and
		Whereas ADTs partner with the U.S. Department of
			 Agriculture and the U.S. Agency for International Development (USAID) to
			 provide interagency support to Afghan farmers and are critical to the overall
			 success to the Afghan mission: Now, therefore, be it
		
	
		That the House of Representatives commends
			 the members of the 45th Agri-Business Development Team of the Oklahoma National
			 Guard, for their efforts to modernize agriculture and sustainable farming
			 practices in Afghanistan and their dedication and service to the United States
			 .
		
